t c memo united_states tax_court courtney c haun and rebecca f haun petitioners v commissioner of internal revenue respondent docket no filed date r cody mayo jr for petitioners emile l hebert iii and linda j bourquin for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in petitioners' federal_income_tax for taxable years and in the amounts of dollar_figure and dollar_figure respectively we must decide whether petitioners engaged in their horse activity during and with the objective of making a profit within the meaning of sec_183 we hold that they did not findings_of_fact some of the facts have been stipulated and are so found petitioners resided in haughton louisiana at the time they filed the petition during the years through each petitioner was employed full time by bellsouth petitioner courtney c haun mr haun has worked since as a telephone service techni- cian repairing telephone lines and installing new telephone services in date petitioners purchased approximately acres of real_property in haughton louisiana haughton property although they did not reside on that property until about a year after they purchased it prior to moving to the haughton property petitioners resided in a trailer house on about two acres of land on which there were a small barn and a pipe lot for the couple of horses that they owned and that mr haun used for inter alia roping mr haun a farrier who was trained in blacksmithing around the early 1990's has been involved with horses since he was around nine years old and has competed with them since he was in all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure junior high school throughout his life mr haun has enjoyed using horses for inter alia roping including team roping trail riding and hog hunting and has participated in various recreational activities involving roping horses including attending roping horse shows races and competitions mr haun's participation in those recreational activities was reduced somewhat after petitioners started training and selling roping horses roping horse activity on the haughton property some time during before petitioners started the roping horse activity in mr haun consulted with robert cook a lawyer who advised him to incorporate that activity because of liability concerns that lawyer referred petitioner to charles d churchill a certified_public_accountant who prepared petitioners' return for sometime prior to the years at issue mr haun also con- sulted with robert rich jr a professional horse trainer about the demand for and the difficulty of finding good horses and with another professional horse trainer ben lolly mr lolly about the amounts for which horses with which mr lolly was familiar were bought and sold mr lolly told mr haun about certain team roping sales that had just started and about the united_states team roping championships ustrc two people are needed in team roping a header and a heeler the header ropes the horns of the cattle and the heeler ropes its back feet as of the time of the trial in date the ustrc which was formed around was the largest recreational team roping organization in the united_states had a classification system that spanned profes- sionals to novices thereby allowing all ropers to compete at various ability levels and kept track of the handicap classifi- cations of more than big_number ropers in the united_states and canada as of date the ustrc produced and sanctioned more than team ropings annually throughout the united_states as well as the ustrc national finals of team roping which was the largest and richest team roping event in the world team ropers usually buy their roping horses fully trained typically training a horse as a roping horse cannot start until the horse is about six years old generally a properly trained and mature head roping horse can be sold for more than a properly trained and mature heel roping horse typically team roping horses are sold by word of mouth at roping horse competi- tions such as the ustrc competitions and at team roping sales that are held in inter alia clovis new mexico in a brochure prepared for the clovis livestock auction in connection with its annual spring consignment which featured its third annual team roping sale in mid-march of that year mr haun was listed as a consignor for two horses that he transported to that sale during relevant periods petitioner rebecca f haun ms haun has from time to time but not often helped in the roping horse activity it was mr haun who during relevant periods performed virtually all of the tasks relating to the roping horse activity during the years at issue he was able to and did spend time in that activity only on the weekends and before and after his full-time work at bellsouth during the week part of the time on the weekends that mr haun spent during the years at issue in the roping horse activity was recreational in date petitioners began construction on the haughton property of an arena for training roping horses roping arena that arena was completed in date and has been used by mr haun since that time for training roping horses since it was constructed in through to the date of the trial in this case the roping arena did not have any bleachers or lights and was not suitable for staging events for either roping horse competitions or roping horse practice sessions at no time prior to during or after the years at issue to the trial date herein did petitioners hire anyone to assist them in the roping horse activity petitioners could have held roping horse competitions in the roping arena since it was completed in date for which entry fees could have been charged if they had added lights leased or purchased cattle and hired some help they also could have held roping horse practice sessions in the roping arena since that time for which entry fees could have been charged without hiring anyone if they had added lights and leased or purchased cattle although at some time not disclosed by the record petitioners had purchased lights and made arrangements to purchase cattle both of which were needed to hold roping horse competitions and practice sessions as of the trial date in this case those lights had not been installed in the roping arena petitioners had not purchased those cattle and petitioners had not held any roping horse competitions or practice sessions in the roping arena in addition to constructing the roping arena in mr haun's involvement in the roping horse activity during relevant periods included constructing a barn with four stalls a horse walker paddocks and a pipe fence since mr haun has regularly cleaned the horse stalls fed watered blanketed shoed wormed and performed other uncomplicated veterinary procedures for the horses eg vaccinating them trained them to be roping horses which takes about two years rode the roping horses in competitions and used a tractor in the roping arena prior to petitioners formed rafter h inc rafter h and have been its sole shareholders since that time on date petitioners transferred all the interests that they had in the roping horse activity including the horses that they owned to their wholly owned corporation rafter h in exchange for additional voting common_stock in that corporation but they did not transfer any of their interests in the haughton property to rafter h thereafter around date mr haun and ms haun separated since their separation mr haun has been precluded by a court order relating to that separation from selling any community_property that he owned with ms haun as of the time of the trial in this case mr haun and ms haun were still separated but they were not divorced during petitioners had at least two horses during they had approximately four horses during they had between four and six horses and as of the time of trial herein they had five or six horses petitioners electronically filed their u s individual_income_tax_return return for each of the years and petitioners reported the income expenses and loss from the roping horse activity for each of those years in schedule c of their return for each such year petitioners filed a return for and reported the income expenses and loss from the roping horse activity for that year in schedule f of their return rafter h filed a u s_corporation income_tax return form_1120 for and a u s income_tax return for an s_corporation form_1120s for each of the years and the income expenses and loss for the roping horse activity for each of the years and were reported in the return filed by rafter h for each of those years the respective losses of rafter h from the roping horse activity for and were reported as s_corporation losses in schedules e of petitioners' and returns petitioners reported the following amounts of wage income in their returns for through year total wage income dollar_figure big_number big_number big_number big_number big_number big_number the following income expenses and losses from the roping horse activity were reported in petitioners' returns for the years through and in rafter h's returns for the years and year totals income -0- dollar_figure big_number -0- -0- big_number expenses dollar_figure big_number big_number big_number big_number big_number big_number losses dollar_figure big_number big_number big_number big_number big_number big_number respondent determined in the notice_of_deficiency notice that petitioners are not entitled to the expenses with respect to the roping horse activity in the amounts of dollar_figure and dollar_figure that they claimed in schedules c of their and returns respectively the parties stipulated that if the court were to determine that petitioners engaged in the roping horse activity continued opinion petitioners bear the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 sec_183 generally limits the amount of expenses that a taxpayer may deduct with respect to an activity_not_engaged_in_for_profit to the deductions provided in sec_183 sec_183 provides that deductions which would be allow- able without regard to whether such activity is engaged in for profit are to be allowed sec_183 further provides that deductions which would be allowable only if such activity were engaged in for profit are to be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable under sec_183 an activity is not engaged in for profit if it is an activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or sec_212 or sec_183 in determining whether an activity is engaged in for profit the taxpayer must show that he or she engaged in the activity with an actual and honest objective of making a profit e g continued during and with the objective of making a profit within the meaning of sec_183 they would be entitled for those years to losses from that activity in the respective amounts of dollar_figure and dollar_figure 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir although the taxpayer's expectation of a profit need not be reasonable he or she must have a good_faith objective of making a profit e g dreicer v commis- sioner supra pincite 70_tc_715 affd on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs petitioners bear the burden of proving the requisite intent e g 72_tc_411 affd without published opinion 647_f2d_170 9th cir 59_tc_791 affd 495_f2d_1079 6th cir whether a taxpayer is engaged in an activity with the requisite profit objective is determined from all the facts and circumstances e g hulter v commissioner supra pincite 88_tc_464 golanty v commissioner supra pincite sec_1 a and b income_tax regs more weight is given to objective facts than to the taxpayer's mere statement of his or her intent e g dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the regulations promulgated under sec_183 list the following nine factors that should normally be taken into account in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreci- ate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the extent to which elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs the list of factors in the regula- tions is not exclusive and other factors may be considered in determining whether an activity is engaged in for profit no single factor is dispositive e g golanty v commissioner supra pincite sec_1_183-2 income_tax regs the determina- tion of a profit objective does not depend on counting the number of factors that support each party's position e g dunn v commissioner supra pincite sec_1_183-2 income_tax regs petitioners contend that during and they were engaged in the roping horse activity for profit within the meaning of sec_183 respondent disagrees on the record before us we sustain respondent's position mr haun has owned horses and competed with them since he was a child since then he has enjoyed using horses for inter alia roping trail riding and hog hunting and has participated in various recreational activities involving roping horses including attending roping horse shows races and competitions sometime during petitioners started the roping horse activity on the haughton property which reduced somewhat mr haun's participation in those recreational activities however petitioners have failed to establish that during the years at issue or at any other time they projected the future income expenses or profits that they expected to be generated by the roping horse activity although during the years at issue petitioners apparently retained adequate_records relating to the expenses that they incurred in the roping horse activity so as to enable them and respondent to stipulate to the amount of loss for each such year to which they would be entitled in the event that the court were to find that they engaged in that activity with an objective of making a profit within the meaning of sec_183 they have not established that they had a business plan for generating a profit from the roping horse activity prior to the years at issue mr haun consulted a lawyer who advised him to incorporate the roping horse activity which petitioners did prior to mr haun also consulted a certi- fied public accountant who prepared petitioners' return and two professional horse trainers who discussed with mr haun the demand for and the difficulty of finding good horses the prices at which certain horses were bought and sold certain team see supra note roping sales that had just started and the ustrc however there is nothing in the record establishing that the individuals to whom mr haun spoke prior to the years at issue had discus- sions with or made any recommendations to petitioners with respect to making the roping horse activity profitable or that petitioners accepted any such recommendations that they might have made in this connection petitioners did not call as witnesses any of the individuals to whom mr haun spoke prior to the years at issue we presume that they did not call them as witnesses because their testimony would have been unfavorable to petitioners' position in this case 6_tc_1158 affd 162_f2d_513 10th cir nor have petitioners shown that they changed the operation of the roping horse activity during or after the years at issue in order to generate a profit or that they hired any individual with the expertise and experience necessary to make that activity profitable in fact since the roping arena was constructed by mr haun in through to the date of the trial in this case that arena did not have any bleachers or lights and was not suitable for staging events for either roping horse competitions or roping horse practice sessions petitioners could have held roping horse competitions in the roping arena since it was completed in date for which entry fees could have been charged if they had added lights leased or purchased cattle and hired some help they also could have held roping horse practice sessions in that arena since that time for which entry fees could have been charged without hiring anyone if they had added lights and leased or purchased cattle although at some time not disclosed by the record petitioners had purchased lights and made arrangements to purchase cattle both of which were needed to hold roping horse competitions and practice sessions as of the trial date in this case those lights had not been installed in the roping arena and petitioners had not purchased those cattle hired anyone to assist them or held any roping horse competi- tions or practice sessions in the roping arena although during and after the years at issue mr haun performed virtually all of the tasks relating to the roping horse activity he was able to and did spend time in that activity only on the weekends and before and after his full-time work at bellsouth during the week part of the time on the weekends that mr haun spent during the years at issue in the roping horse activity was recreational we find the nature of the tasks and the amount of time that mr haun spent in the roping horse activity during and after the years at issue to be consistent with his lifetime enjoyment of horses petitioners had sufficient income during the years at issue notwithstanding the losses from the roping horse activity petitioners reported the following amounts of wage income continued which they attempted to use to reduce their tax_liability for those years petitioners contend that they expected the haughton property and all of the horses equipment saddles pipe and tack to appreciate in value turning first to the haughton property petitioners claim on brief that they paid dollar_figure for that property although the record establishes only that they offered to buy that property for dollar_figure according to mr haun's testi- mony the fair_market_value of the haughton property at the time of trial in date was approximately dollar_figure on the continued in their returns for through year wage income dollar_figure big_number big_number big_number big_number big_number total big_number the following income expenses and losses from the roping horse activity were reported in petitioners' returns for the years through and in rafter h's returns for the years and year totals losses income expenses -0- dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number big_number big_number big_number big_number big_number big_number instant record we are not satisfied that petitioners paid dollar_figure to acquire that property nor are we persuaded by mr haun's uncorroborated testimony that the fair_market_value of the haughton property at the time of the trial in this case was approximately dollar_figure with respect to the horses equipment saddles pipe and tack used in the roping horse activity at trial mr haun esti- mated that those assets could be sold for an aggregate maximum amount of approximately dollar_figure we are not persuaded by mr haun's uncorroborated testimony that as of the date of the trial in this case such an amount could have been received upon the sale of those assets indeed mr haun's testimony about the aggregate amount that he believed could have been received as of that date from the sale of the five or six7 roping horses used in furthermore we are not satisfied on the instant record that the roping horse activity and the holding of the haughton property are to be considered one activity for purposes of sec_183 the deductions attributable to the roping horse activity over the period through that are not directly attributable to the holding of the haughton property far exceeded the income only dollar_figure over that period that was derived from that activity see sec_1_183-1 income_tax regs in addition it is significant that on date petitioners transferred all the interests that they had in the roping horse activity to their wholly owned corporation rafter h in exchange for additional voting common_stock in that corporation however they did not transfer to that corporation at that time or any other time any of their interests in the haughton property mr haun's testimony about the number of horses used in the roping horse activity during and and as of the trial herein was vague and or contradictory if petitioners had an actual and honest objective of making a profit from the continued the roping horse activity viz between dollar_figure and dollar_figure is belied by evidence in the record showing that the most that was received over the period through from the sale of a roping horse was dollar_figure during on the record before us we find that petitioners have failed to establish that they intended in good_faith that any expected appreciation in the value of the assets used in the roping horse activity when realized would together with any income from that activity exceed the expenses therefrom we have considered and reject all of petitioners' other claims and contentions with respect to the roping horse activity based on our review of the entire record before us we find that petitioners have failed to prove that during the years at issue the roping horse activity was an activity engaged in for profit within the meaning of sec_183 accordingly we sustain respondent's determinations to reflect the foregoing decision will be entered for respondent continued roping horse activity we would have expected mr haun's recollection about the number of horses used in that activity to be clear and specific
